Per Curiam.
[¶ 1] Abdulrahman Ibrahim Ali appeals from a criminal judgment entered after a bench trial finding him guilty of five felonies: gross sexual imposition, kidnapping, aggravated assault, and two counts of terrorizing. Ali stipulated to the underlying facts of the charges and waived his right to a jury trial. The district court held a bench trial to determine whether Ali was criminally responsible due to mental illness. The district court concluded Ali was criminally responsible. On appeal, Ali argues his stipulation to the facts was tantamount to a guilty plea and the district court erred by failing to engage in a colloquy under N.D.R.Crim.P. 11. This issue was not raised to the district court. This Court does not address issues raised for the first time on appeal, unless it is for obvious error. State v. Chatman , 2015 ND 296, ¶ 22, 872 N.W.2d 595. The district court did not obviously err in admitting Ali's stipulation to the facts as evidence without treating those facts as a guilty plea. We summarily affirm under N.D.R.App.P. 35.1(a)(3).
[¶ 2] Gerald W. VandeWalle, C.J.
Jon J. Jensen
Lisa Fair McEvers
Daniel J. Crothers
Jerod E. Tufte